United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3101
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Michael Todd Sneed,                     *
                                        *     [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: March 15, 2004

                                 Filed: March 24, 2004
                                  ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Michael Todd Sneed challenges the sentence the district court1 imposed after
he pleaded guilty to distributing 5 or more grams of methamphetamine, in violation
of 21 U.S.C. § 841(a)(1). The district court sentenced Sneed to 20 months
imprisonment and 3 years supervised release. For reversal, Sneed argues the district
court clearly erred in denying him a 2-level safety-valve reduction, and the court


      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas.
abused its discretion in preventing the probation officer from testifying at sentencing
about whether Sneed possessed any information unknown to the government.

       The district court did not clearly err in denying the reduction, because Sneed
remained silent during his presentence interview when the probation officer asked
him about relevant conduct outside the offense of conviction. See U.S.S.G.
§ 5C1.2(a)(5) (to receive safety-valve relief defendant must provide “Government all
information and evidence” he has “concerning the offense or offenses that were part
of the same course of conduct or of a common scheme or plan”); United States v.
Gutierrez-Maldonado, 328 F.3d 1018, 1019 (8th Cir. 2003) (per curiam) (defendant
not entitled to safety-valve relief where factual basis of guilty plea was limited to
recitation of own actions about crime, and statements to probation officer were
limited and incomplete); United States v. O’Dell, 204 F.3d 829, 838 (8th Cir. 2000)
(standard of review). Sneed had an obligation to provide the government with the
information in his possession, see United States v. Ivester, 75 F.3d 182, 185-86 (4th
Cir.) (safety-valve relief requires defendant to act affirmatively; defendant is not
entitled to relief merely because government never sought him out for debriefing),
cert. denied, 518 U.S. 1011 (1996), even if he believed that his codefendants had
already provided the information, see United States v. Acosta-Olivas, 71 F.3d 375,
377-79 (10th Cir. 1995) (safety-valve relief requires defendant to tell government “all
he knows” even if his information would not be useful to government).

      We also conclude the district court did not abuse its discretion in preventing
the probation officer from testifying about whether Sneed possessed information
unknown to the government, because we agree with the court that any such testimony
would have been speculative. See United States v. Hill, 943 F.2d 873, 875 (8th Cir.
1991) (standard of review).

      Accordingly, we affirm.
                     ______________________________

                                         -2-